Citation Nr: 0917169	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back condition 
with radiculopathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied entitlement 
to service connection for a low back condition with 
radiculopathy.

A hearing was held at the RO in November 2006 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

When this matter was initially before the Board in January 
2007, the Board denied the claim of entitlement to service 
connection for a low back condition with radiculopathy.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) which, in a May 
14, 2008 Order, granted the parties' Joint Motion for remand, 
vacating that part of the Board's January 2007 decision that 
denied service connection for a low back condition with 
radiculopathy and remanding the case for compliance with the 
terms of the Joint Motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2008 Joint Motion for partial remand, the parties 
agreed that the RO has not attempted to obtain the Veteran's 
Social Security Administration (SSA) records, and that a July 
2003 letter from SSA to the Veteran indicated that he began 
receiving SSA benefits in December 1980.  The Board must 
further remand this claim to the RO to obtain the Veteran's 
SSA records.  See also Murincsak v. Derwinski, 2 Vet.App. 363 
(1992) (noting that where VA has actual notice that the 
appellant is receiving disability benefits from the SSA, the 
duty to assist requires VA to obtain a copy of the decision 
and the supporting medical records upon which the award was 
based).    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Obtain the SSA records and copies of 
all medical records considered by the SSA 
in their determination on the Veteran's 
claim for SSA disability benefits.  Any 
negative response must be noted.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.








The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



